DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ANDRE VEIRA,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-832

                           [October 21, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 15006923CF10A.

   Andre Veira, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.